Citation Nr: 1132102	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Heather E. VanHoose, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from July 1964 to February 1969, including service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia that, in relevant part, denied service connection for PTSD, anxiety, and major depression.  (Jurisdiction over the Veteran's claim remained with the RO in Louisville, Kentucky).

In March 2008, the Veteran testified at a hearing before a local hearing officer at the Louisville RO and a transcript of that hearing has been associated with his claims folder.  In August 2010 and January 2011, the case was remanded for further evidentiary development.  

In May 2011, the Veteran appeared at the Huntington RO and testified before the undersigned Veterans Law Judge via videoconference technique.  A transcript of that hearing has also been associated with the claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The Veteran was exposed to a combat stressor.

2.  The evidence is in equipoise on the question of whether the Veteran has PTSD, with anxiety and depression, as a result of his in-service combat stressor.  



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, PTSD with depression and anxiety was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010); 75 Fed. Reg. 39843 (July 13, 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the decision herein granting the benefits sought, the Board finds that any error with regard to the VCAA duties to notify and/or assist are harmless.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. at 39852.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, it is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to a veteran's claim that does little more than suggest a possibility that an illness might have been caused by service is insufficient to establish service connection).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2010).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service records confirm that he served with Bravo Battery, 6th Battalion, 71st Artillery in Vietnam during the Vietnam era.  In February 2011, the United States Army and Joint Services Records Research Center (JSRRC) verified the Veteran's stressor related to being exposed to hostile enemy action while serving with that unit.  

Private and VA medical records show that the Veteran has been treated for PTSD, anxiety and depression.  (See e.g. April 2005 VA mental health evaluation; May 2005 VA mental health outpatient progress note; March 2007 VA psychiatry consult.)  Upon VA examination in September 2010, a VA examiner concluded that the Veteran did not have PTSD and in a March 2011 addendum, he also concluded that the Veteran's currently diagnosed depression and anxiety were not related to the Veteran's military service.  In contrast, in a May 2011 letter, a private psychologist, J.R.A., Jr., M.A., concluded that the Veteran did have PTSD as a result of his military experiences, including his fear of hostile enemy action.  

The Board finds that the evidence of record is in relative equipoise in showing that the Veteran currently has PTSD with depression and anxiety as a result of his military service.  Consequently, by extending the benefit of the doubt to the Veteran, the Board concludes the Veteran's PTSD with depression and anxiety is related to his military service.  Hence, service connection for this disability is warranted.  See 38 C.F.R. §§ 3.102, 3.303(f).  

The Board notes that VA law provides that no compensation shall be paid for a disability if the disability is the result of a veteran's own willful misconduct or abuse of alcohol or drugs; however, a veteran is not precluded from receiving compensation for an alcohol abuse disability acquired as secondary to, or a symptom of, a veteran's service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  Here, the record shows that at the time of the September 2010 VA examination, the Veteran's Axis I diagnoses included alcohol abuse, which the examiner found to be a primary disorder.  This disorder has not been linked to the Veteran's military service and the grant of benefits above does not include adjudication of service connection for alcohol abuse.  

ORDER

Service connection for PTSD with depression and anxiety is granted.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


